         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Tia Akeme,                                     :
 5935 North 12th Street                         :
 Philadelphia, PA 19141                         :                JURY DEMANDED
        Plaintiff,                              :
                                                :                         No.:
                v.                              :
                                                :
 Delta-T Group, Inc.                            :
 950 East Haverford Road, Suite 200             :
 Bryn Mawr, PA 19101                            :

        Defendant.

                                         COMPLAINT

       Plaintiff, Tia Akeme, by and through his undersigned counsel, files this Complaint and

avers as follows:

                              I. PARTIES AND JURISDICTION

        1.     Plaintiff, Tia Akeme (“Plaintiff”), is an adult individual residing 5935 North 12th

Street, Philadelphia, Philadelphia County, Pennsylvania.

        2.     Defendant, Delta-T Group, Inc. (“Defendant”), is a corporation, organized and

existing under the laws of the Commonwealth of Pennsylvania, with a priciple place of business

located at 950 Haverford Road, Suite 200, Bryn Mawr, Montgomery County, Pennsylvania.

        3.     At all times material hereto, Defendant qualifies as Plaintiff’s employer pursuant

to the definitions of employer under Title VII of the Civil Rights Act of 1964, the Pennsylvania

Human Relations Act, and Section 1981 of the Civil Rights Act.

        4.     At all times material hereto, Defendant acted by and through their agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.


                                                 1
         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 2 of 12




        5.       Plaintiff has exhausted her administrative remedies pursuant to the Equal

Employment Opportunity Act and Pennsylvania Human Relations Act as more than one year has

passed since her initial administrative filing. (See Exhibit “A,” a true and correct copy of a

“right-to-sue” issued by the Equal Employment Opportunity Commission.)

        6.       This action is instituted pursuant to Title VII of the Civil Rights Act of 1964, the

Pennsylvania Human Relations Act, Section 1981 of the Civil Rights Act and applicable federal

and state law.

        7.       Jurisdiction is conferred by 28 U.S.C. §1331 and §1343.

        8.       Supplemental jurisdiction over the Plaintiff’s state law claims is conferred

pursuant to 28 U.S.C. § 1367.

        9.       The venue is properly laid in this district because the Defendant conducts business

in this district and because a substantial part of the acts and omissions giving rise to the claims

set forth herein occurred in this judicial district. 28 U.S.C. § 1391(b)(1) and (b)(2). Plaintiff was

working in the Eastern District of Pennsylvania at the time of the illegal conduct by the

Defendant, as set forth herein.

                                              II. FACTS

        10.      On or about January 28, 2018, Defendant hired Ms. Akeme as a Staffing

Coordinator Assistant.

        11.      In her role as a Staffing Coordinator Assistant, Ms. Akeme’s compensation from

Defendant was based on commission.

        12.      Therefore, Ms. Akeme’s compensation was directly related to the relationship she

had with Defendant’s customers as well as Defendant’s relationship it has with its customers.




                                                   2
          Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 3 of 12




          13.   At all times material hereto, Plaintiff was qualified for her position with the

Defendant and performed her work without any complaint or issue up until the time she began

making complaints of harassment and discrimination.

          14.   At all times material hereto, Ms. Akeme was supervised by Glenna Sheard, who

upon information and belief, is Caucasian.

          15.   On or about September 14, 2019, Ms. Akeme was called a “black ass by Ms.

Sheard.

          16.   Ms. Sheard also told Ms. Akeme that she was “real black.”

          17.   Additionally, Ms. Sheard often confused Ms. Akeme with her co-workers simply

because they were African American women.

          18.   On or about October 2, 2019, Ms. Akeme complained of numerous discriminatory

and racist comments made by Ms. Sheard to the Defendant’s Human Resources Department.

          19.   Immediately following Ms. Akeme’s complaints, Defendant transferred Ms.

Akeme’s workstation next to the workstation of Ms. Sheard.

          20.   Additionally, Ms. Akeme’s most profitable book of business was taken from her

and given to a less experienced employee of the Defendant.

          21.   Defendant gave Ms. Akeme two other clients, however, it was well known by the

Defendant that both of these clients were to be terminating their contracts with the Defendant in

the near future because of the poor relationship that Defendant had with those clients prior to Ms.

Akeme assuming the accounts.

          22.   Therefore, Defendant proactively engaged in behavior that would result in Ms.

Akeme earning lower wages.




                                                  3
         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 4 of 12




        23.     Defendant also began to require Ms. Akeme attend meetings to discuss alleged

workplace issues involving Ms. Akeme.

        24.     After the meetings, Defendant would send Ms. Akeme emails to “memorialize”

the content of discussion.

        25.     Following her review of the emails she received, Ms. Akeme would often be

“misquoted” in those emails, to which she would reply to and explain what she recalled during

the meetings.

        26.     Defendant’s retaliation became so severe that Ms. Akeme took off from work for

two (2) days in order to recover from the stress Defendant was causing her.

        27.     On or about November 1, 2019, the Defendant terminated Ms. Akeme’s

employment.

        28.     When Ms. Akeme asked for a reason for her termination, Defendant replied that it

“just wasn’t working out.”

        29.     Upon information and belief, Defendant terminated Ms. Akeme’s employment as

in retaliation for her complaints of discrimination.

        30.     As a direct and proximate result of the Defendant’s conduct, Plaintiff sustained

great economic loss, future lost earning capacity, lost opportunity, loss of future wages and

earnings, as well as emotional distress, humiliation, pain and suffering, personal injury damages

and other damages as set forth below.

                                   III. CAUSES OF ACTION

                                     COUNT I
                 VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
                            RACE DISCRIMINATION
                             (42 U.S.C.A. § 2000e-2(a))

       31.      Ms. Akeme incorporates paragraphs 1-30 as if fully set forth at length herein.


                                                  4
           Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 5 of 12




          32.   Defendant took adverse action against Ms. Akeme by discriminating against her

as set forth above and terminating her employment.

          33.   Ms. Akeme’s status as an African American places her in a protected class.

          34.   Ms. Akeme’s membership in a protected class was a motivating factor in

Defendant’s decision to discriminate against Ms. Akeme and terminate her employment.

          35.   As such, Defendant’s decision to discriminate against Ms. Akeme and to

terminate her employment is an unlawful employment practice, under 42. U.S.C. § 2000e-2(a).

          36.   As a proximate result of Defendant’s conduct, Ms. Akeme sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Ms. Akeme

has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.

          37.   As a result of the conduct of Defendant’s owners/management, Ms. Akeme

hereby demands punitive damages.

          38.   Pursuant to the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a), et seq., Ms.

Akeme demands attorneys’ fees and court costs.

                                    COUNT II
                 VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
                                  RETALIATION
                             (42 U.S.C.A. § 2000e-3(a))

          39.   Ms. Akeme incorporates paragraphs 1-38 as if set forth more fully at length

herein.




                                                 5
         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 6 of 12




       40.     As set forth above, Ms. Akeme made complaints to a Defendant’s human

resources department about the harassment she was receiving from her supervisor and as such,

Ms. Akeme was engaged in protected activity under Title VII of the Civil Rights Act.


       41.     Defendant took adverse action against Ms. Akeme by moving her desk closer to

her supervisor, reducing her ability to earn a living, and eventually terminating her employment.


       42.     As set forth above, Ms. Akeme’s participation in protected activity was a

motivating factor in Defendant’s decision to terminate her employment.

       43.     As such, Defendant’s decision to terminate Ms. Akeme’s employment is a

retaliatory action prohibited by the Civil Rights Act of 1964, §704(a).

       44.     As a proximate result of Defendant’s conduct, Ms. Akeme sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity,

lost opportunity, loss of future wages, loss o f front pay, loss of back pay, as well as

emotional distress, mental anguish, humiliation, pain and suffering, consequential damages

and Ms. Akeme has also sustained work loss, loss of opportunity, and a permanent

diminution of earning power and capacity and a claim is made therefore.

       45.     As a result of the conduct of Defendant, Ms. Akeme hereby demands

punitive damages.

       46.    Pursuant to the Civil Rights Act of 1964, §704(a), 42 U.S.C. §2000e-3(a),

et seq., Ms. Akeme demands attorneys’ fees and court costs.

                               COUNT III
          VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
                         RACE DISCRIMINATION
                              (43 P.S. § 955)

       47.     Plaintiff incorporates paragraphs 1-46 as if fully set forth at length herein.


                                                  6
         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 7 of 12




       48.     At all times material hereto, and pursuant to the Pennsylvania Human Relations

Act, 43 P.S. § 951, et seq., an employer may not discriminate against an employee based on race.

       49.     Plaintiff is a qualified employee and person within the definition of Pennsylvania

Human Relations Act, 43 P.S. § 951, et seq.

       50.     Defendant is an “employer” and thereby subject to the strictures of the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

       51.     Defendant’s conduct in harassing Plaintiff and terminating Plaintiff’s employment

are adverse employment actions, were taken as a result of her race and constitute a violation of

the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

       52.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, loss of tips as well as

emotional distress, mental anguish, humiliation, pain and suffering, consequential damages and

Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of her

earning power and capacity and a claim is made therefore.

       53.     Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.,

Plaintiff demands attorney’s fees and court costs.

                                   COUNT IV
             VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
                                 RETALIATION
                                  (43 P.S. § 955)

       54.     Plaintiff incorporates paragraphs 1-53 as if fully set forth at length herein.

       55.     As set forth above, Plaintiff complained to Defendant’s human resources

department about the harassment and discrimination by her supervisor and as such, Plaintiff was

engaged in protected activity under the Pennsylvania Human Relations Act.


                                                  7
         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 8 of 12




       56.     Defendant took adverse action against Plaintiff by moving her desk closer to her

supervisor, reducing her ability to earn a living, and eventually terminating her employment.

       57.     As set forth above, Plaintiff’s participation in protected activity was a motivating

factor in Defendant’s decision to terminate her employment.

       58.     As such, Defendant’s decision to terminate Plaintiff’s employment is a retaliatory

action prohibited by the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

       59.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

also sustained work loss, loss of opportunity, and a permanent diminution of earning power and

capacity and a claim is made therefore.

       60.     Pursuant to the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.,

Plaintiff demands attorney’s fees and court costs.

                                       COUNT V
                          DISCRIMINATION AND RETALIATION
                                   (42 U.S.C. § 1981)

       61.     Plaintiff incorporates paragraphs 1-60 as if fully set forth at length herein.

       62.     Plaintiff’s status as an African American, places Plaintiff in a protected class.

       63.     As set forth above, Plaintiff complained to her supervisor regarding disparate

treatment and as such, Plaintiff was engaged in protected activity Section 1981 of the Civil

Rights Act.




                                                  8
         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 9 of 12




       64.     Plaintiff’s membership in a protected class and engaging in protected activity

were motivating factors in Defendant’s decision to discriminate against and ultimately terminate

Plaintiff’s employment.

       65.     Plaintiff suffered discrimination, harassment and retaliation by Defendant, as set

forth above.

       66.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.

                                   IV. RELIEF REQUESTED

       WHEREFORE, Plaintiff, Tia Akeme, demands judgment in his favor and against

Defendant, Delta-T Group, Inc., in an amount in excess of $150,000.00 together with:

       A.       Compensatory damages, including but not limited to back pay, front pay, past

               lost wages, future lost wages, lost pay increases, lost pay incentives, lost

               opportunity, lost benefits, lost future earning capacity, injury to reputation, mental

               and emotional distress, pain and suffering;

       B.      Punitive damages;

       C.      Attorney’s fees and costs of suit;

       D.      Interest, delay damages; and,

       E.      Any other further relief this Court deems just proper and equitable.




                                                    9
       Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 10 of 12




Date: August 4, 2021   LAW OFFICES OF ERIC A. SHORE, P.C.



                             BY:
                             ROBERT H. GRAFF, ESQUIRE (Pa Id. No.: 206233)
                             Two Penn Center, Suite 1240
                             1500 John F. Kennedy Boulevard
                             Philadelphia, PA 19102
                             Tel.: (267) 546-0138
                             Fax: (215) 944-6124
                             Email: robertg@ericshore.com
                             Attorneys for Plaintiff, Tia Akeme




                                     10
Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 11 of 12




EXHIBIT “A”
                         Case 2:21-cv-03469-NIQA Document 1 Filed 08/04/21 Page 12 of 12
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Tia Akeme                                                                     From:    Philadelphia District Office
        5935 North 12th Street                                                                 801 Market Street
        Philadelphia, PA 19141                                                                 Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Damon A. Johnson,
 17F-2020-60932                                          State, Local & Tribal Program Manager                         (267) 589-9722
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission


                                                                                                                     June 9, 2021
 Enclosures(s)                                                          Dana R. Hutter,                                       (Date Issued)
                                                                        Deputy Director

 cc:          Respondent:                                                             For Charging Party:
                                                                                      Robert H. Graff
              DELTA-T GROUP, INC.                                                     Law Office of Eric A. Shore
              950 Haverford Road                                                      Via email:
              Suite 200
              Bryn Mawr, PA 19010
